Exhibit 99.3 AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 1 ACSB Acquavella, Chiarelli, Shuster, Berkower & Co., LLP 517 Route One 1 Penn Plaza Iselin, New Jersey 08830 36th Floor 732. 855.9600 New York, NY 10119 Fax:732.855.9559 www.acsbco.com Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of AIVTech Holding (H.K.) Limited We have reviewed the accompanying balance sheet of AIVTech Holding (H.K.) Limited (the “Company”) as of March 31, 2010, and the related statements of income, stockholders’ equity and comprehensive income, and cash flows for the three-month period ended March 31, 2010. These financial statements are the responsibility of the company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company as of December 31, 2009 and the related consolidated statements of income, retained earnings and comprehensive income, and consolidated statement of cash flows for the year then ended; and in our report dated May 3, 2010, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2009, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Acquavella, Chiarelli, Shuster, Berkower & Co., LLP Certified Public Accountant New York, N.Y. May 13, 2010 2 TABLE OF CONTENTS Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5-14 3 AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) (Audited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Other receivable, net Inventories Total current assets NON-CURRENT ASSETS Property, plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Account payables and accrued expenses $ $ Short term loan - Income tax payable Other payable - Due to shareholder Minority interest payable Dividend payable Total current liabilities STOCKHOLDERS' EQUITY Registered capital Retained earnings ) Accumulated other comprehensive income Statutory reserve Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integrated part of these consolidated financial statements 4 AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 Sales, net $ $ Cost of sales ) ) Gross profit Operating income/(expenses) Selling, general and admisistrative expenses ) ) 　 　 Income from Operations Other income/(expenses) Interest expense - Profit before income tax Income taxes ) ) Net income before Minority interest Minority interest ) - Net income $ $ Comprehensive income Net Income $ $ Other Comprehensive Income Foreign currency translation adjustment ) Total comprehensive income 3,795,195　 567,861　 The accompanying notes are an integrated part of these consolidated financial statements 5 AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2010 Accumulated Accumulated Other Registered Retained Comprehensive Statutory Capital Earnings/(Deficit) Income/(Loss) Reserve Total Balance, January 1, 2010 $ $ ) $ $ $ Net income Foreign currency translation adjustments ) ) Balance, March 31, 2010 $ 5,038,804　 Balance, January 1, 2009 $ Dividends declared ) ) Net income Foreign currency translation - adjustments ) ) Balance, December 31, 2009 $ ) $ $ $ The accompanying notes are an integrated part of these consolidated financial statements 6 AIVTECH HOLDING (H.K.) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES： Net income $ $ Adjustments to reconcile net income to net cash provided by Operating activities: Depreciation Minority interest change - Changes in assets and liabilities provided/(used) cash : Accounts receivable ) ) Other receivable ) ) Due from related party - Due to related party ) - Inventories ) Accounts payable ) Other payable and accrued expenses Income tax payable - Net cash provided by operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES： Dividends paid ) Purchase of property & equipment - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES： Addition in short-term loan - Net cash used in financing activities - Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES: Income taxes paid $ $ Interest paid $
